                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9   UNITED STATES OF AMERICA,                            CASE NO. CR18-0217-JCC
10                           Plaintiff,                   MINUTE ORDER
11           v.

12   BRADLEY WOOLARD, ANTHONY
     PELAYO, and JEROME ISHAM,
13
                             Defendants.
14

15
            The following Minute Order is made by direction of the Court, the Honorable John C.
16
     Coughenour, United States District Judge:
17
            On July 14, 2021, this case was reassigned to the undersigned. (See Dkt. No. 813.) Trial
18
     is scheduled to begin on Monday, July 19, 2021. (Id.) The parties have submitted several sets of
19
     proposed jury instructions and related filings. (See Dkt. Nos. 772, 773, 774, 776, 782, 783, 786,
20
     787, 788, 789, 792, 795, 796, 814.) Pursuant to the undersigned’s procedures, the parties are
21
     DIRECTED to meet and confer and jointly submit two sets of end-of-trial jury instructions and
22
     verdict forms no later than Wednesday, July 21, 2021. The first set of jury instructions must be
23
     numbered sequentially, with citations, and indicating whether the instruction is agreed or
24
     disputed. The second set must omit numbering, citations, or indication of whether the instruction
25
     is agreed or disputed. The parties should refer to the instructions in Local Civil Rule 51 for
26


     MINUTE ORDER
     CR18-0217-JCC
     PAGE - 1
 1   further details about how to prepare and format the jury instructions. All standard jury

 2   instructions should be included. The parties are advised that the Court rarely departs from the

 3   Ninth Circuit’s model instructions. Similar procedures apply to the verdict form.

 4          A clean copy of the proposed instructions and verdict forms should also be submitted in

 5   Word format to the following e-mail address: CoughenourOrders@wawd.uscourts.gov.

 6          DATED this 15th day of July 2021.

 7                                                          Ravi Subramanian
 8                                                          Clerk of Court

 9                                                          s/Paula McNabb
                                                            Deputy Clerk
10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26


     MINUTE ORDER
     CR18-0217-JCC
     PAGE - 2
